     Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 1 of 62




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

 AETNA INC. AND AETNA LIFE
 INSURANCE COMPANY,

                                    Plaintiffs               Case No. 5:18-CV-00323 OLG

                       v.
 THE PEOPLE’S CHOICE HOSPITAL, LLC,
 ET AL.
                                    Defendants.

           DEFENDANTS THE PEOPLE’S CHOICE HOSPITAL, LLC,
      PCH MANAGEMENT NEWMAN, LLC, PCH LAB SERVICES, LLC, DAVID
             WANGER, AND SETH GUTERMAN, M.D.’S ANSWER


       Defendants The People’s Choice Hospital, LLC, PCH Management Newman, LLC, PCH

Lab Services, LLC, David Wanger, and Seth Guterman, M.D. (the “PCH Defendants”) hereby

answer Aetna Inc. and Aetna Life Insurance Company (“Aetna”)’s Amended Complaint as

follows:

                                 NATURE OF THE ACTION

      1.      In response to Paragraph 1 of Aetna’s Amended Complaint, the PCH Defendants

deny they were a part of, or participated in, any fraudulent scheme as alleged and deny any and

all remaining allegations in Paragraph 1 that pertain to the PCH Defendants.

       2.     In response to Paragraph 2 of Aetna’s Amended Complaint, the PCH Defendants

admit that in 2016, PCH Management Newman, LLC entered a hospital management contract

with Newman Memorial Hospital, Inc. (“Newman”), a rural hospital in Oklahoma, and that PCH

Lab Services, LLC, began to manage Newman’s laboratory. PCH Defendants also admit that

Newman had a contract with Aetna and was a part of Aetna’s network. Except as specifically

admitted, the PCH Defendants deny any and all remaining allegations in Paragraph 2.
     Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 2 of 62




      3.       In response to Paragraph 3 of Aetna’s Amended Complaint, the PCH Defendants

admit that a Reference Laboratory Program was implemented at Newman through which

Newman submitted claims to Aetna for prescribed medically necessary laboratory tests that were

performed for Aetna-insured patients. Except as specifically admitted, the PCH Defendants deny

any and all remaining allegations in Paragraph 3.

      4.       In response to Paragraph 4 of Aetna’s Amended Complaint, the PCH Defendants

admit that Aetna has a network contract with Newman that speaks for itself. The remaining

allegations contain legal conclusions to which no response is necessary. Except as specifically

admitted, the PCH Defendants deny any and all remaining allegations in Paragraph 4.

      5.       In response to Paragraph 5 of Aetna’s Amended Complaint, the PCH Defendants

admit that a Reference Laboratory Program was implemented at Newman through which

Newman submitted claims to Aetna for prescribed medically necessary laboratory tests that were

performed for Aetna-insured patients. Except as specifically admitted, the PCH Defendants deny

any and all remaining allegations in Paragraph 5.

      6.       In response to Paragraph 6 of Aetna’s Amended Complaint, the PCH Defendants

deny any and all allegations contained therein.

      7.       In response to Paragraph 7 of Aetna’s Amended Complaint, the PCH Defendants

state that the allegations set forth in Paragraph 7 pertain to entities other than the PCH

Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to form

a belief as to the truth of the allegations and thus deny them. To the extent they purport to assert

facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

      8.       In response to Paragraph 8 of Aetna’s Amended Complaint, the PCH Defendants

admit that the relevant contracts have been produced and speak for themselves. The PCH

ANSWER OF PCH DEFENDANTS                                                                     PAGE 2
     Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 3 of 62




Defendants answer that the remaining allegations in Paragraph 8 contain legal conclusions to

which no response is required. To the extent further response is required, the PCH Defendants

deny any and all allegations contained in Paragraph 8.

                                          THE PARTIES

                                             Plaintiffs

       9.      In response to Paragraph 9 of Aetna’s Amended Complaint, the PCH Defendants

state that the allegations set forth in Paragraph 9 pertain to entities other than the PCH

Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to form

a belief as to the truth of the allegations and thus deny them.

       10.     In response to Paragraph 10 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 10 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them.

                                       The PCH Defendants

       11.     In response to Paragraph 11 of Aetna’s Amended Complaint, the PCH

Defendants admit that the People’s Choice Hospital, LLC is a Delaware limited liability

company, Seth Guterman, M.D. is the sole member and manager of the People’s Choice Hospital

LLC, and People’s Choice Hospital, LLC has appeared.

       12.     In response to Paragraph 12 of Aetna’s Amended Complaint, the PCH

Defendants admit that PCH Management Newman, LLC is an Oklahoma limited liability

company and has appeared.

       13.     In response to Paragraph 13 of Aetna’s Amended Complaint, the PCH

Defendants admit that PCH Lab Services, LLC is an Illinois limited liability company, and has

appeared.

ANSWER OF PCH DEFENDANTS                                                                      PAGE 3
     Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 4 of 62




       14.     In response to Paragraph 14 of Aetna’s Amended Complaint, the PCH

Defendants admit that Aetna refers to People’s Choice, PCH Management, and PCH Services

collectively as “PCH.”

                                       The Lab Defendants

       15.     In response to Paragraph 15 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 15 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them.

       16.     In response to Paragraph 16 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 16 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them.

       17.     In response to Paragraph 17 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 17 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them.

       18.     In response to Paragraph 18 of Aetna’s Amended Complaint, the PCH

Defendants admit that Aetna refers to Mission I, Mission II, and Mission Management

collectively as the “Mission Defendants.”

       19.     In response to Paragraph 19 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 19 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them.




ANSWER OF PCH DEFENDANTS                                                                      PAGE 4
     Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 5 of 62




       20.     In response to Paragraph 20 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 20 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them.

       21.     In response to Paragraph 21 of Aetna’s Amended Complaint, the PCH

Defendants admit that Aetna refers to Sun Lab and Sun Management collectively as the “Sun

Defendants.”

       22.     In response to Paragraph 22 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 22 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them.

       23.     In response to Paragraph 23 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 23 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them.

       24.     In response to Paragraph 24 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 24 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them.

       25.     In response to Paragraph 25 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 25 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them.




ANSWER OF PCH DEFENDANTS                                                                      PAGE 5
     Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 6 of 62




       26.     In response to Paragraph 26 of Aetna’s Amended Complaint, the PCH

Defendants admit that Aetna refers to LMK, Alternate Labs, and Alternate Health collectively as

“Alternate.”

       27.     In response to Paragraph 27 of Aetna’s Amended Complaint, the PCH

Defendants admit that Aetna refers to the Mission Defendants, the Sun Defendants, Integrity, and

Alternate collectively as “Lab Defendants.”

                                      The Fortis Defendants

       28.     In response to Paragraph 28 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 28 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them.

       29.     In response to Paragraph 29 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 29 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them.

       30.     In response to Paragraph 30 of Aetna’s Amended Complaint, the PCH

Defendants admit that Aetna refers to Fortis Diagnostics and Escalon collectively as “Fortis.”

                                   The Individual Defendants

       31.     In response to Paragraph 31 of Aetna’s Amended Complaint, the PCH

Defendants represent that Seth Guterman, M.D. (“Dr. Guterman”) is an individual who has

appeared. The PCH Defendants admit that Dr. Guterman worked on behalf of PCH and

Newman to save Newman from bankruptcy and worked with the Lab Defendants in connection

with the Newman Reference Laboratory Program. Except as specifically admitted, the PCH

Defendants deny any and all remaining allegations in Paragraph 31.

ANSWER OF PCH DEFENDANTS                                                                      PAGE 6
      Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 7 of 62




       32.     In response to Paragraph 32 of Aetna’s Amended Complaint, the PCH

Defendants admit that David Wanger (“Wanger”) is an individual domiciled in Arizona, and that

he served as interim CEO of Newman Memorial Hospital. PCH Defendants also admit that

Wanger has appeared. The PCH Defendants deny any and all remaining allegations in Paragraph

32.

       33.     In response to Paragraph 33 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 33 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them.

       34.     In response to Paragraph 34 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 34 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them.

       35.     In response to Paragraph 35 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 35 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them.

       36.     In response to Paragraph 36 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 36 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them.

       37.     In response to Paragraph 37 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 37 pertain to entities other than the




ANSWER OF PCH DEFENDANTS                                                                      PAGE 7
     Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 8 of 62




PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them.

       38.     In response to Paragraph 38 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 38 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them.

       39.     In response to Paragraph 39 of Aetna’s Amended Complaint, the PCH

Defendants admit that Aetna refers to Guterman, Wanger, Murphy, Lynn Murphy, Samantha

Murphy, Pricer, Palmer, and Saucedo collectively as “Individual Defendants.” For the purposes

of this Answer, the PCH Defendants will refer to Seth Guterman, M.D., and David Wanger as

the “Individual PCH Defendants.”

                                       The Doe Defendants

       40.     In response to Paragraph 40 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 40 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them.

                                 JURISDICTION AND VENUE

       41.     In response to Paragraph 41 of Aetna’s Amended Complaint, the PCH

Defendants admit that this Court has jurisdiction over this action as to the PCH Defendants.

       42.     In response to Paragraph 42 of Aetna’s Amended Complaint, the PCH

Defendants admit that this Court has jurisdiction over this action as to the state law claims

asserted against the PCH Defendants.

       43.     In response to Paragraph 43 of Aetna’s Amended Complaint, the PCH

Defendants admit that venue in this District is proper as to the PCH Defendants.

ANSWER OF PCH DEFENDANTS                                                                        PAGE 8
     Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 9 of 62




       44.     In response to Paragraph 44 of Aetna’s Amended Complaint, the PCH

Defendants admit that this Court has personal jurisdiction as to the PCH Defendants.

       45.     In response to Paragraph 45 of Aetna’s Amended Complaint, the PCH

Defendants admit that this Court has personal jurisdiction as to the PCH Defendants.

       46.     In response to Paragraph 46 of Aetna’s Amended Complaint, the PCH admit that

this Court has personal jurisdiction as to the PCH Defendants.

                                 FACTUAL ALLEGATIONS

       47.     In response to Paragraph 47 of Aetna’s Amended Complaint, the PCH

Defendants admit that bills were submitted to Aetna as a part of the Newman Reference

Laboratory Program whereby Newman’s employees and contractors performed prescribed

medically necessary laboratory testing services for Aetna-insured patients. Except as specifically

admitted, the PCH Defendants deny any and all remaining allegations contained in Paragraph 47.

       48.     In response to Paragraph 48 of Aetna’s Amended Complaint, the PCH

Defendants admit that in contracts signed on May 19, 2016 PCH Management Newman, LLC,

began to manage and operate Newman’s Shattuck hospital facility, and PCH Lab Services, LLC,

began to operate and manage Newman’s Shattuck laboratory. These contracts speak for

themselves. The PCH Defendants admit that they helped save Newman from bankruptcy or

closure when a Reference Laboratory Program was implemented at Newman through which

Newman submitted claims to Aetna for prescribed medically necessary laboratory tests that were

performed for Aetna-insured patients. Except as specifically admitted, the PCH Defendants deny

any and all remaining allegations in Paragraph 48.

       49.     In response to Paragraph 49 of Aetna’s Amended Complaint, the PCH

Defendants admit a Reference Laboratory Program was implemented at Newman through which

Newman submitted claims to Aetna for prescribed medically necessary laboratory tests that were

ANSWER OF PCH DEFENDANTS                                                                   PAGE 9
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 10 of 62




performed for Aetna-insured patients. The PCH Defendants assert that the contracts between

Newman and the Lab Defendants have been produced and speak for themselves. The PCH

Defendants deny any and all remaining allegations in Paragraph 49.

       50.      In response to Paragraph 50 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 50 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       51.      In response to Paragraph 51 of Aetna’s Amended Complaint, the PCH

Defendants admit that Newman provided laboratory testing services and, in some cases after

Newman accessioned the specimens, the Lab Defendants provided laboratory testing services.

Except as specifically admitted, the PCH Defendants deny any and all remaining allegations in

Paragraph 51.

       52.      In response to Paragraph 52 of Aetna’s Amended Complaint, the PCH

Defendants admit that a Reference Laboratory Program was implemented at Newman through

which Newman submitted claims to Aetna for prescribed medically necessary laboratory tests

that were performed for Aetna-insured patients. Except as specifically admitted, the PCH

Defendants deny any and all remaining allegations in Paragraph 52.

       53.      In response to Paragraph 53 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 53 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to




ANSWER OF PCH DEFENDANTS                                                                     PAGE 10
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 11 of 62




assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       54.     In response to Paragraph 54 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 54 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants admit

that a Reference Laboratory Program was implemented at Newman through which Newman

submitted claims to Aetna for prescribed medically necessary laboratory tests that were

performed for Aetna-insured patients but otherwise deny the allegations.

       55.     In response to Paragraph 55 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 55 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants admit

that a Reference Laboratory Program was implemented at Newman through which Newman

submitted claims to Aetna for prescribed medically necessary laboratory tests that were

performed for Aetna-insured patients but otherwise deny the allegations.

       56.     In response to Paragraph 56 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 56 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants admit

that a Reference Laboratory Program was implemented at Newman through which Newman

ANSWER OF PCH DEFENDANTS                                                                     PAGE 11
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 12 of 62




submitted claims to Aetna for prescribed medically necessary laboratory tests that were

performed for Aetna-insured patients but otherwise deny the allegations.

       57.     In response to Paragraph 57 of Aetna’s Amended Complaint, the PCH

Defendants admit that on September 27, 2016, in a letter signed by interim CEO David Wanger,

Newman truthfully explained details of the Reference Laboratory Program to Aetna. The PCH

Defendants also admit that Dr. Guterman emailed Aetna on April 4, 2017, again accurately

discussing the Reference Laboratory Program. Each communication speaks for itself and is true

in all material respects. Except as specifically admitted, the PCH Defendants deny any and all

remaining allegations in Paragraph 57.

       58.     In response to Paragraph 58 of Aetna’s Amended Complaint, the PCH

Defendants admit that Dr. Guterman’s April 4, 2017 email to Aetna sent pictures that truthfully

depicted the lab equipment installed on Newman property. Except as specifically admitted, the

PCH Defendants deny any and all remaining allegations in Paragraph 58.

       59.     In response to Paragraph 59 of Aetna’s Amended Complaint, the PCH

Defendants deny the allegations contained therein.

       60.     In response to Paragraph 60 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 60 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       61.     In response to Paragraph 61 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 61 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

ANSWER OF PCH DEFENDANTS                                                                     PAGE 12
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 13 of 62




form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       62.     In response to Paragraph 62 of Aetna’s Amended Complaint, the PCH

Defendants admit that individuals who are covered by health plans and administered by Aetna

are referred to as “members” by Aetna. The PCH Defendants state that the remaining allegations

set forth in Paragraph 62 pertain to entities other than the PCH Defendants. The PCH

Defendants accordingly lack knowledge or information sufficient to form a belief as to the truth

of the allegations and thus deny them. To the extent they purport to assert facts or claims of

liability addressed to the PCH Defendants, the PCH Defendants deny the allegations.

       63.     In response to Paragraph 63 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 63 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       64.     In response to Paragraph 64 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 64 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       65.     In response to Paragraph 65 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 65 pertain to entities other than the

ANSWER OF PCH DEFENDANTS                                                                     PAGE 13
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 14 of 62




PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       66.     In response to Paragraph 66 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 66 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       67.     In response to Paragraph 67 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 67 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       68.     In response to Paragraph 68 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 68 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       69.     In response to Paragraph 69 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 69 pertain to entities other than the

ANSWER OF PCH DEFENDANTS                                                                     PAGE 14
      Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 15 of 62




PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

        70.    In response to Paragraph 70 of Aetna’s Amended Complaint, the PCH

Defendants admit that in 2000, Aetna signed a contract with Newman.

        71.    In response to Paragraph 71 of Aetna’s Amended Complaint, the PCH

Defendants admit that the relevant contract has been produced and speaks for itself. The PCH

Defendants admit that consistent with this contract, Aetna paid certain claims that were part of

the Newman Reference Laboratory Program. The PCH Defendants deny any and all remaining

allegations in Paragraph 71.

        72.    In response to Paragraph 72 of Aetna’s Amended Complaint, the PCH

Defendants admit that the relevant contract has been produced and speaks for itself. The PCH

Defendants admit that Aetna paid certain claims that were part of the Newman Reference

Laboratory Program. The PCH Defendants deny any and all remaining allegations in Paragraph

72.

        73.    In response to Paragraph 73 of Aetna’s Amended Complaint, the PCH

Defendants admit that the relevant contract has been produced and speaks for itself. The PCH

Defendants admit that Aetna paid certain claims that were part of the Newman Reference

Laboratory Program. The PCH Defendants deny any and all remaining allegations in Paragraph

73.

        74.    In response to Paragraph 74 of Aetna’s Amended Complaint, the PCH

Defendants admit that Newman is located in Shattuck, Oklahoma. The PCH Defendants state

that the remaining allegations set forth in Paragraph 74 pertain to an entity other than the PCH

ANSWER OF PCH DEFENDANTS                                                                   PAGE 15
      Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 16 of 62




Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to form

a belief as to the truth of the allegations and thus deny them. To the extent they purport to assert

facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

        75.    In response to Paragraph 75 of Aetna’s Amended Complaint, the PCH

Defendants admit that a Reference Laboratory Program was implemented at Newman through

which Newman submitted claims to Aetna for prescribed medically necessary laboratory tests

that were performed for Aetna-insured patients. As part of that program Newman accessioned

specimens and performed certain laboratory testing. In some instances, Newman accessioned a

specimen and referred the specimen to Sun or Mission Labs for testing. The PCH Defendants

also admit that Aetna paid Newman for certain laboratory tests in 2016-2017. Except as

specifically admitted, the PCH Defendants deny any and all remaining allegations in Paragraph

75.

        76.    In response to Paragraph 76 of Aetna’s Amended Complaint, the PCH

Defendants admit that Newman was struggling financially in 2016, and that through their

management, they helped save Newman from bankruptcy and closure when a Reference

Laboratory Program was implemented at Newman through which Newman submitted claims to

Aetna for prescribed medically necessary laboratory tests that were performed for Aetna-insured

patients. Except as specifically admitted, the PCH Defendants deny any and all remaining

allegations in Paragraph 76.

        77.    In response to Paragraph 77 of Aetna’s Amended Complaint, the PCH

Defendants admit that on May 19, 2016, Newman entered into a management contract with PCH

Management Newman, LLC, for PCH Management to manage and operate Newman’s Shattuck

hospital facility. Through another contract, PCH Lab Services, LLC, began to operate and

ANSWER OF PCH DEFENDANTS                                                                    PAGE 16
      Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 17 of 62




manage Newman’s Shattuck laboratory. These contracts speak for themselves. Except as

specifically admitted, the PCH Defendants deny any and all remaining allegations in Paragraph

77.

        78.     In response to Paragraph 78 of Aetna’s Amended Complaint, the PCH

Defendants admit that a Reference Laboratory Program was implemented at Newman through

which Newman submitted claims to Aetna for prescribed medically necessary laboratory tests

that were performed for Aetna-insured patients, but deny any and all remaining allegations in

Paragraph 78.

        79.     In response to Paragraph 79 of Aetna’s Amended Complaint, the PCH

Defendants admit that the contracts between Newman and the Lab Defendants have been

produced and speak for themselves. The PCH Defendants lack information or knowledge

sufficient to form a belief as to the truth of the rest of the allegations in Paragraph 79 and

therefore deny those allegations.

        80.     In response to Paragraph 80 of Aetna’s Amended Complaint, the PCH

Defendants admit that the contracts between Newman and the Lab Defendants have been

produced and speak for themselves. The PCH Defendants deny any and all remaining

allegations in Paragraph 80.

        81.     In response to Paragraph 81 of Aetna’s Amended Complaint, the PCH

Defendants admit that the contract between Integrity and Newman has been produced and speaks

for itself. The PCH Defendants deny any and all remaining allegations in Paragraph 81.

        82.     In response to Paragraph 82 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 82 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

ANSWER OF PCH DEFENDANTS                                                                         PAGE 17
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 18 of 62




assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       83.     In response to Paragraph 83 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 83 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       84.     In response to Paragraph 84 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 84 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       85.     In response to Paragraph 85 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 85 pertain to an entity other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       86.     In response to Paragraph 86 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 86 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

ANSWER OF PCH DEFENDANTS                                                                     PAGE 18
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 19 of 62




assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       87.     In response to Paragraph 87 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 87 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       88.     In response to Paragraph 88 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 88 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       89.     In response to Paragraph 89 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 89 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       90.     In response to Paragraph 90 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 90 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

ANSWER OF PCH DEFENDANTS                                                                     PAGE 19
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 20 of 62




assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       91.     In response to Paragraph 91 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 91 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       92.     In response to Paragraph 92 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 92 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       93.     In response to Paragraph 93 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 93 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       94.     In response to Paragraph 94 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 94 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

ANSWER OF PCH DEFENDANTS                                                                     PAGE 20
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 21 of 62




assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       95.     In response to Paragraph 95 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 95 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       96.     In response to Paragraph 96 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 96 pertain to an entity other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       97.     In response to Paragraph 97 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 97 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       98.     In response to Paragraph 98 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 98 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

ANSWER OF PCH DEFENDANTS                                                                     PAGE 21
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 22 of 62




assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       99.     In response to Paragraph 99 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 99 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       100.    In response to Paragraph 100 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 100 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       101.    In response to Paragraph 101 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 101 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       102.    In response to Paragraph 102 of Aetna’s Amended Complaint, the PCH

Defendants admit that the Aetna contract with Newman has been produced and speaks for itself.

The PCH Defendants deny any and all remaining allegations in Paragraph 102.




ANSWER OF PCH DEFENDANTS                                                                     PAGE 22
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 23 of 62




       103.    In response to Paragraph 103 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 103 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       104.    In response to Paragraph 104 of Aetna’s Amended Complaint, the PCH

Defendants admit that PCH managed Newman and Newman’s laboratory during portions of

2016 and 2017, and during that time Newman entered contracts that have been produced and

speak for themselves. The PCH Defendants state that the remaining allegations set forth in

Paragraph 104 pertain to entities other than the PCH Defendants. The PCH Defendants

accordingly lack knowledge or information sufficient to form a belief as to the truth of the

allegations and thus deny them. To the extent that any remaining allegations purport to assert

facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       105.    In response to Paragraph 105 of Aetna’s Amended Complaint, the PCH

Defendants deny the allegations contained therein.

       106.    In response to Paragraph 106 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 106 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.




ANSWER OF PCH DEFENDANTS                                                                     PAGE 23
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 24 of 62




       107.    In response to Paragraph 107 of Aetna’s Amended Complaint, the PCH

Defendants deny the allegations contained therein.

       108.    In response to Paragraph 108 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 108 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       109.    In response to Paragraph 109 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 109 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       110.    In response to Paragraph 110 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 110 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       111.    In response to Paragraph 111 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 111 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

ANSWER OF PCH DEFENDANTS                                                                     PAGE 24
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 25 of 62




assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       112.    In response to Paragraph 112 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 112 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       113.    In response to Paragraph 113 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 113 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       114.    In response to Paragraph 114 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 114 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       115.    In response to Paragraph 115 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 115 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

ANSWER OF PCH DEFENDANTS                                                                     PAGE 25
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 26 of 62




assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       116.    In response to Paragraph 116 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 116 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       117.    In response to Paragraph 117 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 117 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       118.    In response to Paragraph 118 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 118 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       119.    In response to Paragraph 119 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 119 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

ANSWER OF PCH DEFENDANTS                                                                     PAGE 26
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 27 of 62




assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       120.    In response to Paragraph 120 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 120 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       121.    In response to Paragraph 121 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 121 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       122.    In response to Paragraph 122 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 122 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       123.    In response to Paragraph 123 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 123 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

ANSWER OF PCH DEFENDANTS                                                                     PAGE 27
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 28 of 62




assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       124.    In response to Paragraph 124 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 124 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       125.    In response to Paragraph 125 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 125 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       126.    In response to Paragraph 126 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 126 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       127.    In response to Paragraph 127 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 127 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

ANSWER OF PCH DEFENDANTS                                                                     PAGE 28
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 29 of 62




assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       128.    In response to Paragraph 128 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 128 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       129.    In response to Paragraph 129 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 129 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       130.    In response to Paragraph 130 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 130 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       131.    In response to Paragraph 131 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 131 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

ANSWER OF PCH DEFENDANTS                                                                     PAGE 29
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 30 of 62




assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       132.    In response to Paragraph 132 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 132 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       133.    In response to Paragraph 133 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 133 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       134.    In response to Paragraph 134 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 134 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       135.    In response to Paragraph 135 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 135 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

ANSWER OF PCH DEFENDANTS                                                                     PAGE 30
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 31 of 62




assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       136.    In response to Paragraph 136 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 136 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       137.    In response to Paragraph 137 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 137 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       138.    In response to Paragraph 138 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 138 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       139.    In response to Paragraph 139 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 139 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

ANSWER OF PCH DEFENDANTS                                                                     PAGE 31
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 32 of 62




assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       140.    In response to Paragraph 140 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 140 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       141.    In response to Paragraph 141 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 141 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       142.    In response to Paragraph 142 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 142 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       143.    In response to Paragraph 143 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 143 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

ANSWER OF PCH DEFENDANTS                                                                     PAGE 32
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 33 of 62




assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       144.    In response to Paragraph 144 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 144 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       145.    In response to Paragraph 145 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 145 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       146.    In response to Paragraph 146 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 146 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       147.    In response to Paragraph 147 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 147 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

ANSWER OF PCH DEFENDANTS                                                                     PAGE 33
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 34 of 62




assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       148.    In response to Paragraph 148 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 148 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       149.    In response to Paragraph 149 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 149 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       150.    In response to Paragraph 150 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 150 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       151.    In response to Paragraph 151 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 151 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

ANSWER OF PCH DEFENDANTS                                                                     PAGE 34
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 35 of 62




assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       152.    In response to Paragraph 152 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 152 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       153.    In response to Paragraph 153 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 153 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       154.    In response to Paragraph 154 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 154 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       155.    In response to Paragraph 155 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 155 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

ANSWER OF PCH DEFENDANTS                                                                     PAGE 35
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 36 of 62




assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       156.    In response to Paragraph 156 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 156 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       157.    In response to Paragraph 157 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 157 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       158.    In response to Paragraph 158 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 158 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       159.    In response to Paragraph 159 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 159 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

ANSWER OF PCH DEFENDANTS                                                                     PAGE 36
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 37 of 62




assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       160.    In response to Paragraph 160 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 160 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       161.    In response to Paragraph 161 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 161 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       162.    In response to Paragraph 162 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 162 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       163.    In response to Paragraph 163 of Aetna’s Amended Complaint, the PCH

Defendants deny the allegations contained therein.

       164.    In response to Paragraph 164 of Aetna’s Amended Complaint, the PCH

Defendants admit that Dr. Guterman sent an accurate email to Aetna on April 4, 2017 that speaks

ANSWER OF PCH DEFENDANTS                                                                     PAGE 37
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 38 of 62




for itself. Except as specifically admitted, the PCH Defendants deny any and all remaining

allegations in Paragraph 164.

       165.   In response to Paragraph 165 of Aetna’s Amended Complaint, the PCH

Defendants admit that Dr. Guterman sent an accurate email to Aetna on April 4, 2017 that speaks

for itself. Except as specifically admitted, the PCH Defendants deny any and all remaining

allegations in Paragraph 165.

       166.   In response to Paragraph 166 of Aetna’s Amended Complaint, the PCH

Defendants admit that Dr. Guterman’s April 4, 2017 email contained pictures that truthfully

depicted the lab equipment installed on Newman property. The PCH Defendants deny any and

all remaining allegations in Paragraph 166.

       167.   In response to Paragraph 167 of Aetna’s Amended Complaint, the PCH

Defendants deny any and all allegations in Paragraph 167.

       168.   In response to Paragraph 168 of Aetna’s Amended Complaint, the PCH

Defendants admit that Wanger sent a truthful letter to Aetna on September 27, 2016 that speaks

for itself. Except as specifically admitted, the PCH Defendants deny any and all remaining

allegations in Paragraph 168.

       169.   In response to Paragraph 169 of Aetna’s Amended Complaint, the PCH

Defendants admit that Wanger sent a truthful letter to Aetna on September 27, 2016 that speaks

for itself. Except as specifically admitted, the PCH Defendants deny any and all remaining

allegations in Paragraph 169.

       170.   In response to Paragraph 170 of Aetna’s Amended Complaint, the PCH

Defendants deny the allegations contained therein.

       171.   In response to Paragraph 171 of Aetna’s Amended Complaint, the PCH

Defendants deny the allegations contained therein.

ANSWER OF PCH DEFENDANTS                                                                PAGE 38
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 39 of 62




       172.    In response to Paragraph 172 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 172 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. The PCH Defendants admit

that they have worked with other hospitals, but deny any and all remaining allegations in

Paragraph 172.

       173.    In response to Paragraph 173 of Aetna’s Amended Complaint, the PCH

Defendants admit that Aetna paid for certain medically necessary laboratory tests as part of

Newman’s Reference Laboratory Program, but deny any and all remaining allegations in

Paragraph 173.

       174.    In response to Paragraph 174 of Aetna’s Amended Complaint, the PCH

Defendants admit that Newman filed a lawsuit on June 30, 2017 against numerous defendants in

the District Court for Ellis County, Oklahoma. The PCH Defendants further admit that the

pleadings filed in that lawsuit speak for themselves. Further responding, the PCH Defendants

admit that the case has been resolved, and that multiple Newman representatives have signed

affidavits indicating, among other things, that (1) the board of Newman knowingly approved the

Reference Laboratory Program; (2) additional lab equipment was installed at Newman Memorial

Hospital in 2016; and (3) laboratory tests were performed at Newman Memorial Hospital as part

of the Reference Laboratory Program. The PCH Defendants deny any remaining allegations,

implications, or inferences inconsistent with the foregoing limited admission.

       175.    In response to Paragraph 175 of Aetna’s Amended Complaint, the PCH

Defendants refer to their answer to Paragraph 174.

       176.    In response to Paragraph 176 of Aetna’s Amended Complaint, the PCH

Defendants refer to their answer to Paragraph 174.

ANSWER OF PCH DEFENDANTS                                                                     PAGE 39
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 40 of 62




                                     CLAIMS FOR RELIEF

                                  FIRST CAUSE OF ACTION

       177.    In response to Paragraph 177 of Aetna’s Amended Complaint, the PCH

Defendants repeat their previous responses to the foregoing paragraphs of the Amended

Complaint as if fully set forth herein.

       178.    In response to Paragraph 178 of Aetna’s Amended Complaint, the PCH

Defendants answer that Paragraph 178 contains legal conclusions to which no response is

required. To the extent further response is required, the PCH Defendants deny the allegations in

Paragraph 178.

       179.    In response to Paragraph 179 of Aetna’s Amended Complaint, the PCH

Defendants answer that Paragraph 179 contains legal conclusions to which no response is

required. To the extent further response is required, the PCH Defendants deny the allegations in

Paragraph 179.

       180.    In response to Paragraph 180 of Aetna’s Amended Complaint, the PCH

Defendants admit that Newman operates as a hospital in Shattuck, Oklahoma. The remaining

statements in Paragraph 180 contain legal conclusions to which no response is required. To the

extent further response is required, the PCH Defendants deny the remaining allegations in

Paragraph 180.

       181.    In response to Paragraph 181 of Aetna’s Amended Complaint, the PCH

Defendants answer that Paragraph 181 contains legal conclusions to which no response is

required. In response to the remaining allegations in Paragraph 181, the PCH Defendants lack

knowledge or information sufficient to form a belief as to the truth of the allegations and thus

deny them.




ANSWER OF PCH DEFENDANTS                                                                    PAGE 40
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 41 of 62




       182.    In response to Paragraph 182 of Aetna’s Amended Complaint, the PCH

Defendants admit that a Reference Laboratory Program was implemented at Newman through

which Newman submitted claims to Aetna for prescribed medically necessary laboratory tests

that were performed for Aetna-insured patients. The PCH Defendants admit that contracts

between Newman and the Lab Defendants have been produced and speak for themselves.

Except as specifically admitted, the PCH Defendant deny any and all remaining allegations in

Paragraph 182.

       183.    In response to Paragraph 183 of Aetna’s Amended Complaint, the Individual

PCH Defendants admit Dr. Guterman worked on behalf of PCH as an agent for Newman and he

was involved in Newman’s Reference Laboratory Program. The PCH Defendants deny that

Wanger was involved in the implementation of the Newman Reference Laboratory Program.

The remaining allegations set forth in Paragraph 183 pertain to entities other than the PCH

Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to form

a belief as to the truth of the allegations and thus deny them.

       184.    In response to Paragraph 184 of Aetna’s Amended Complaint, the PCH

Defendants deny that they committed mail or wire fraud. In response to the remaining

allegations in Paragraph 184, the PCH Defendants answer that Paragraph 184 contains legal

conclusions to which no response is required. To the extent further response is required, the

PCH Defendants deny the allegations in Paragraph 184.

       185.    In response to the beginning of Paragraph 185 of Aetna’s Amended Complaint,

the PCH Defendants admit that a contract was signed between PCH and Newman on May 19,

2016. The remaining allegations in the beginning of Paragraph 185 contain legal conclusions to

which no response is required. To the extent further response is required, the PCH Defendants

deny the allegations in the beginning of Paragraph 185.

ANSWER OF PCH DEFENDANTS                                                                  PAGE 41
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 42 of 62




       a.     In response to subpart a of Paragraph 185, the PCH Defendants admit that a

       Reference Laboratory Program was implemented at Newman through which Newman

       submitted claims to Aetna for prescribed medically necessary laboratory tests that were

       performed for Aetna-insured patients. Except as specifically admitted, the PCH

       Defendants deny any and all remaining allegations in Paragraph 185(a).

       b.     In response to subpart b of Paragraph 185, the PCH Defendants state that the

       allegations set forth in subpart b pertain to entities other than the PCH Defendants. The

       PCH Defendants accordingly lack knowledge or information sufficient to form a belief as

       to the truth of the allegations and thus deny them.

       c.     In response to subpart c of Paragraph 185, the PCH Defendants incorporate their

       response to Paragraph 185(a). The PCH Defendants admit that they received payments

       related to the Newman Reference Laboratory Program. These payments were consistent

       with the contract dated May 19, 2016. Except as specifically admitted, the PCH

       Defendants deny any and all remaining allegations in Paragraph 185(c).

       186.   In response to Paragraph 186 of Aetna’s Amended Complaint, the PCH

Defendants answer that Paragraph 186 contains legal conclusions to which no response is

required. To the extent further response is required, the PCH Defendants deny the allegations in

Paragraph 186.

       187.   In response to Paragraph 187 of Aetna’s Amended Complaint, the PCH

Defendants answer that Paragraph 187 contains legal conclusions to which no response is

required. To the extent further response is required, the PCH Defendants deny the allegations in

Paragraph 187.

       188.   In response to Paragraph 188 of Aetna’s Amended Complaint, the PCH

Defendants answer that Paragraph 188 contains legal conclusions to which no response is

ANSWER OF PCH DEFENDANTS                                                                  PAGE 42
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 43 of 62




required. To the extent further response is required, the PCH Defendants deny the allegations in

Paragraph 188.

       189.      In response to Paragraph 189 of Aetna’s Amended Complaint, the PCH

Defendants answer that Paragraph 189 contains legal conclusions to which no response is

required. To the extent further response is required, the PCH Defendants deny the allegations in

Paragraph 189.

       190.    In response to Paragraph 190 of Aetna’s Amended Complaint, the PCH

Defendants answer that Paragraph 190 contains legal conclusions to which no response is

required. To the extent further response is required, the PCH Defendants deny the allegations in

Paragraph 190.

       The PCH Defendants deny that Aetna is entitled to judgment in its favor or to the relief

       requested in the “WHEREFORE” paragraph following Paragraph 190. The PCH

       Defendants further deny that Aetna is entitled to any relief whatsoever.

                                 SECOND CAUSE OF ACTION

       191.    In response to Paragraph 191 of Aetna’s Amended Complaint, the PCH

Defendants repeat their previous responses to the foregoing paragraphs of the Amended

Complaint as if fully set forth herein.

       192.    In response to Paragraph 192 of Aetna’s Amended Complaint, the PCH

Defendants answer that Paragraph 192 contains legal conclusions to which no response is

required. To the extent further response is required, the PCH Defendants deny the allegations in

Paragraph 192.

       193.    In response to Paragraph 193 of Aetna’s Amended Complaint, the PCH

Defendants answer that Paragraph 193 contains legal conclusions to which no response is




ANSWER OF PCH DEFENDANTS                                                                  PAGE 43
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 44 of 62




required. To the extent further response is required, the PCH Defendants deny the allegations in

Paragraph 193,

       194.    In response to Paragraph 194 of Aetna’s Amended Complaint, the PCH

Defendants answer that Paragraph 194 contains legal conclusions to which no response is

required. To the extent further response is required, the PCH Defendants deny the allegations in

Paragraph 194.

       195.    In response to Paragraph 195 of Aetna’s Amended Complaint, the PCH

Defendants answer that Paragraph 195 contains legal conclusions to which no response is

required. In response to the remaining allegations in Paragraph 195, the PCH Defendants lack

knowledge or information sufficient to form a belief as to the truth of the allegations and thus

deny them.

       196.    In response to Paragraph 196 of Aetna’s Amended Complaint, the PCH

Defendants admit that a Reference Laboratory Program was implemented at Newman through

which Newman submitted claims to Aetna for prescribed medically necessary laboratory tests

that were performed for Aetna-insured patients. The PCH Defendants admit that contracts

between Newman and the Lab Defendants have been produced and speak for themselves.

Except as specifically admitted, the PCH Defendant deny any and all remaining allegations in

Paragraph 196.

       197.    In response to Paragraph 197 of Aetna’s Amended Complaint, the Individual

PCH Defendants admit that Dr. Guterman worked on behalf of PCH as an agent for Newman

and he was involved in Newman’s Reference Laboratory Program. The Individual PCH

Defendants deny that Wanger was involved in the implementation of the Newman Reference

Laboratory Program. The remaining allegations set forth in Paragraph 197 pertain to entities




ANSWER OF PCH DEFENDANTS                                                                    PAGE 44
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 45 of 62




other than the PCH Defendants. The PCH Defendants accordingly lack knowledge or

information sufficient to form a belief as to the truth of the allegations and thus deny them.

       198.    In response to Paragraph 198 of Aetna’s Amended Complaint, the PCH

Defendants deny that they committed mail or wire fraud. In response to the remaining

allegations in Paragraph 198, the PCH Defendants answer that Paragraph 198 contains legal

conclusions to which no response is required. To the extent further response is required, the

PCH Defendants deny the allegations in Paragraph 198.

       199.    In response to the beginning of Paragraph 199 of Aetna’s Amended Complaint,

the PCH Defendants admit that a contract was signed between PCH and Newman on May 19,

2016. The remaining allegations in the beginning of Paragraph 199 contain legal conclusions to

which no response is required. To the extent further response is required, the PCH Defendants

deny the allegations in the beginning of Paragraph 199.

       a.      In response to subpart a of Paragraph 199, the PCH Defendants admit that a

       Reference Laboratory Program was implemented at Newman through which Newman

       submitted claims to Aetna for prescribed medically necessary laboratory tests that were

       performed for Aetna-insured patients. Except as specifically admitted, the PCH

       Defendants deny any and all remaining allegations in Paragraph 199(a).

       b.      In response to subpart b of Paragraph 199, the PCH Defendants state that the

       allegations set forth in subpart b pertain to entities other than the PCH Defendants. The

       PCH Defendants accordingly lack knowledge or information sufficient to form a belief as

       to the truth of the allegations and thus deny them.

       c.      In response to subpart c of Paragraph 199, the PCH Defendants incorporate their

       response to Paragraph 199(a). The PCH Defendants admit that they received payments

       related to the Newman Reference Laboratory Program. These payments were consistent

ANSWER OF PCH DEFENDANTS                                                                    PAGE 45
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 46 of 62




       with the contract dated May 19, 2016. Except as specifically admitted, the PCH

       Defendants deny any and all remaining allegations in Paragraph 199(c).

       200.   In response to Paragraph 200 of Aetna’s Amended Complaint, the PCH

Defendants answer that Paragraph 200 contains legal conclusions to which no response is

required. To the extent further response is required, the PCH Defendants deny the allegations in

Paragraph 200.

       201.   In response to Paragraph 201 of Aetna’s Amended Complaint, the PCH

Defendants answer that Paragraph 201 contains legal conclusions to which no response is

required. To the extent further response is required, the PCH Defendants deny the allegations in

Paragraph 201.

       202.   In response to Paragraph 202 of Aetna’s Amended Complaint, the PCH

Defendants answer that Paragraph 202 contains legal conclusions to which no response is

required. To the extent further response is required, the PCH Defendants deny the allegations in

Paragraph 202.

       203.   In response to Paragraph 203 of Aetna’s Amended Complaint, the PCH

Defendants answer that Paragraph 203 contains legal conclusions to which no response is

required. To the extent further response is required, the PCH Defendants deny the allegations in

Paragraph 203.

       204.   In response to Paragraph 204 of Aetna’s Amended Complaint, the PCH

Defendants answer that Paragraph 204 contains legal conclusions to which no response is

required. To the extent further response is required, the PCH Defendants deny the allegations in

Paragraph 204.




ANSWER OF PCH DEFENDANTS                                                                  PAGE 46
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 47 of 62




       The PCH Defendants deny that Aetna is entitled to judgment in its favor or to the relief

       requested in the “WHEREFORE” paragraph following Paragraph 204. The PCH

       Defendants further deny that Aetna is entitled to any relief whatsoever.

                                  THIRD CAUSE OF ACTION

       205.    In response to Paragraph 205 of Aetna’s Amended Complaint, the PCH

Defendants repeat their previous responses to the foregoing paragraphs of the Amended

Complaint as if fully set forth herein.

       206.    In response to Paragraph 206 of Aetna’s Amended Complaint, the PCH

Defendants answer that Paragraph 206 contains legal conclusions to which no response is

required. To the extent further response is required, the PCH Defendants deny the allegations in

Paragraph 206.

       207.    In response to Paragraph 207 of Aetna’s Amended Complaint, the PCH

Defendants answer that Paragraph 207 contains legal conclusions to which no response is

required. To the extent further response is required, the PCH Defendants deny the allegations in

Paragraph 207.

       The PCH Defendants deny that Aetna is entitled to judgment in its favor or to the relief

       requested in the “WHEREFORE” paragraph following Paragraph 207. The PCH

       Defendants further deny that Aetna is entitled to any relief whatsoever.

                                 FOURTH CAUSE OF ACTION

       208.    In response to Paragraph 208 of Aetna’s Amended Complaint, the PCH

Defendants repeat their previous responses to the foregoing paragraphs of the Amended

Complaint as if fully set forth herein.

       209.    In response to Paragraph 209 of Aetna’s Amended Complaint, the PCH

Defendants admit that a Reference Laboratory Program was implemented at Newman through

ANSWER OF PCH DEFENDANTS                                                                  PAGE 47
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 48 of 62




which Newman submitted claims to Aetna for prescribed medically necessary laboratory tests

that were performed for Aetna-insured patients. Except as specifically admitted, the PCH

Defendants deny any and all remaining allegations in Paragraph 209.

       210.    In response to Paragraph 210 of Aetna’s Amended Complaint, the PCH

Defendants admit that they have worked with other hospitals. Except as specifically admitted,

the PCH Defendants deny any and all remaining allegations in Paragraph 210.

       211.    In response to Paragraph 211 of Aetna’s Amended Complaint, the PCH

Defendants deny any and all allegations contained therein.

       212.    In response to Paragraph 212 of Aetna’s Amended Complaint, the Individual

PCH Defendants admit that Dr. Guterman worked on behalf of PCH as an agent for Newman

and he was involved in the Newman Reference Laboratory Program. The Individual PCH

Defendants deny that Wanger helped implement the Newman Reference Laboratory Program.

Except as specifically admitted, the Individual PCH Defendants deny any and all remaining

allegations in Paragraph 212.

       213.    In response to Paragraph 213 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 213 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       214.    In response to Paragraph 214 of Aetna’s Amended Complaint, the PCH

Defendants state that the allegations set forth in Paragraph 214 pertain to entities other than the

PCH Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to

form a belief as to the truth of the allegations and thus deny them. To the extent they purport to

ANSWER OF PCH DEFENDANTS                                                                     PAGE 48
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 49 of 62




assert facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

       215.    In response to Paragraph 215 of Aetna’s Amended Complaint, the PCH

Defendants deny any and all allegations.

       The PCH Defendants deny that Aetna is entitled to judgment in its favor or to the relief

       requested in the “WHEREFORE” paragraph following Paragraph 215. The PCH

       Defendants further deny that Aetna is entitled to any relief whatsoever.

                                  FIFTH CAUSE OF ACTION

       216.    In response to Paragraph 216 of Aetna’s Amended Complaint, the PCH

Defendants repeat their previous responses to the foregoing paragraphs of the Amended

Complaint as if fully set forth herein.

       217.    In response to Paragraph 217 of Aetna’s Amended Complaint, the PCH

Defendants admit that a Reference Laboratory Program was implemented at Newman through

which Newman submitted claims to Aetna for prescribed medically necessary laboratory tests

that were performed for Aetna-insured patients. Except as specifically admitted, the PCH

Defendants deny any and all remaining allegations in Paragraph 217.

       218.    In response to Paragraph 218 of Aetna’s Amended Complaint, the Individual

PCH Defendants admit that Dr. Guterman worked on behalf of PCH as an agent for Newman

and he was involved in the Newman Reference Laboratory Program. The Individual PCH

Defendants deny that Wanger helped implement the Newman Reference Laboratory Program.

Except as specifically admitted, the Individual PCH Defendants deny any and all remaining

allegations in Paragraph 218.

       219.    In response to Paragraph 219 of Aetna’s Amended Complaint, the PCH

Defendants deny the allegations contained therein.

ANSWER OF PCH DEFENDANTS                                                                 PAGE 49
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 50 of 62




       220.    In response to Paragraph 220 of Aetna’s Amended Complaint, the PCH

Defendants admit that the contract between Aetna and Newman has been produced and speaks

for itself. The PCH Defendants state that the remaining allegations set forth in Paragraph 220

pertain to entities other than the PCH Defendants. The PCH Defendants accordingly lack

knowledge or information sufficient to form a belief as to the truth of the allegations and thus

deny them. To the extent they purport to assert facts or claims of liability addressed to the PCH

Defendants, the PCH Defendants deny the allegations.

       221.    In response to Paragraph 221 of Aetna’s Amended Complaint, the PCH

Defendants answer that Paragraph 221 contains legal conclusions to which no response is

required. To the extent further response is required, the PCH Defendants deny the allegations in

Paragraph 221.

       The PCH Defendants deny that Aetna is entitled to judgment in its favor or to the relief

       requested in the “WHEREFORE” paragraph following Paragraph 221. The PCH

       Defendants further deny that Aetna is entitled to any relief whatsoever.

                                  SIXTH CAUSE OF ACTION

       222.    In response to Paragraph 222 of Aetna’s Amended Complaint, the PCH

Defendants repeat their previous responses to the foregoing paragraphs of the Amended

Complaint as if fully set forth herein.

       223.    In response to Paragraph 223 of Aetna’s Amended Complaint, the PCH

Defendants admit that a Reference Laboratory Program was implemented at Newman through

which Newman submitted claims to Aetna for prescribed medically necessary laboratory tests

that were performed for Aetna-insured patients. Except as specifically admitted, the PCH

Defendants deny any and all remaining allegations in Paragraph 223.




ANSWER OF PCH DEFENDANTS                                                                    PAGE 50
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 51 of 62




       224.    In response to Paragraph 224 of Aetna’s Amended Complaint, the PCH

Defendants answer that Paragraph 224 contains legal conclusions to which no response is

required. To the extent further response is required, the PCH Defendants deny the allegations in

Paragraph 224.

       The PCH Defendants deny that Aetna is entitled to judgment in its favor or to the relief

       requested in the “WHEREFORE” paragraph following Paragraph 224. The PCH

       Defendants further deny that Aetna is entitled to any relief whatsoever.

                                SEVENTH CAUSE OF ACTION

       225.    In response to Paragraph 225 of Aetna’s Amended Complaint, the PCH

Defendants repeat their previous responses to the foregoing paragraphs of the Amended

Complaint as if fully set forth herein.

       226.    In response to Paragraph 226 of Aetna’s Amended Complaint, the PCH

Defendants admit that a Reference Laboratory Program was implemented at Newman through

which Newman submitted claims to Aetna for prescribed medically necessary laboratory tests

that were performed for Aetna-insured patients. Except as specifically admitted, the PCH

Defendants deny any and all remaining allegations in Paragraph 226.

       227.    In response to Paragraph 227 of Aetna’s Amended Complaint, the PCH

Defendants admit that Aetna issued payment to Newman for laboratory services performed

through Newman’s Reference Laboratory Program. The PCH Defendants state that the

remaining allegations set forth in Paragraph 227 pertain to entities other than the PCH

Defendants. The PCH Defendants accordingly lack knowledge or information sufficient to form

a belief as to the truth of the allegations and thus deny them. To the extent they purport to assert

facts or claims of liability addressed to the PCH Defendants, the PCH Defendants deny the

allegations.

ANSWER OF PCH DEFENDANTS                                                                    PAGE 51
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 52 of 62




       228.    In response to Paragraph 228 of Aetna’s Amended Complaint, the PCH

Defendants deny the allegation contained in Paragraph 228.

       229.    In response to Paragraph 229 of Aetna’s Amended Complaint, the PCH

Defendants deny the allegation contained in Paragraph 229.

       230.    In response to Paragraph 230 of Aetna’s Amended Complaint, the PCH

Defendants answer that Paragraph 230 contains legal conclusions to which no response is

required. To the extent further response is required, the PCH Defendants deny the allegations in

Paragraph 230.

       The PCH Defendants deny that Aetna is entitled to judgment in its favor or to the relief

       requested in the “WHEREFORE” paragraph following Paragraph 230. The PCH

       Defendants further deny that Aetna is entitled to any relief whatsoever.

                                 EIGHTH CAUSE OF ACTION

       231.    In response to Paragraph 231 of Aetna’s Amended Complaint, the PCH

Defendants repeat their previous responses to the foregoing paragraphs of the Amended

Complaint as if fully set forth herein.

       232.    In response to Paragraph 232 of Aetna’s Amended Complaint, the PCH

Defendants admit that a Reference Laboratory Program was implemented at Newman through

which Newman submitted claims to Aetna for prescribed medically necessary laboratory tests

that were performed for Aetna-insured patients. Except as specifically admitted, the PCH

Defendants deny any and all remaining allegations in Paragraph 232.

       233.    In response to Paragraph 233 of Aetna’s Amended Complaint, the PCH

Defendants answer that Paragraph 233 contains legal conclusions to which no response is

required. To the extent further response is required, the PCH Defendants deny the allegations in

Paragraph 233.

ANSWER OF PCH DEFENDANTS                                                                  PAGE 52
     Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 53 of 62




         The PCH Defendants deny that Aetna is entitled to judgment in its favor or to the relief

         requested in the “WHEREFORE” paragraph following Paragraph 233. The PCH

         Defendants further deny that Aetna is entitled to any relief whatsoever.

                                  NINTH CAUSE OF ACTION

         234.   In response to Paragraph 234 of Aetna’s Amended Complaint, the PCH

Defendants repeat their previous responses to the foregoing paragraphs of the Amended

Complaint as if fully set forth herein.

         235.   In response to Paragraph 235 of Aetna’s Amended Complaint, the PCH

Defendants admit that the contract between Aetna and Newman has been produced and speaks

for itself.

         236.   In response to Paragraph 236 of Aetna’s Amended Complaint, the PCH

Defendants admit that the contract between Aetna and Newman has been produced and speaks

for itself. Except as specifically admitted, the PCH Defendants deny any and all remaining

allegations in Paragraph 236.

         237.   In response to Paragraph 237 of Aetna’s Amended Complaint, the PCH

Defendants admit that the contract between Aetna and Newman has been produced and speaks

for itself. Except as specifically admitted, the PCH Defendants deny any and all remaining

allegations in Paragraph 237.

         238.   In response to Paragraph 238 of Aetna’s Amended Complaint, the PCH

Defendants admit that a Reference Laboratory Program was implemented at Newman through

which Newman submitted claims to Aetna for prescribed medically necessary laboratory tests

that were performed for Aetna-insured patients. Except as specifically admitted, the PCH

Defendants deny any and all remaining allegations in Paragraph 238.




ANSWER OF PCH DEFENDANTS                                                                   PAGE 53
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 54 of 62




       239.    In response to Paragraph 239 of Aetna’s Amended Complaint, the PCH

Defendants deny each allegation contained in Paragraph 239.

       240.    In response to Paragraph 240 of Aetna’s Amended Complaint, the PCH

Defendants answer that Paragraph 240 contains legal conclusions to which no response is

required. To the extent further response is required, the PCH Defendants deny the allegations in

Paragraph 240.

       The PCH Defendants deny that Aetna is entitled to judgment in its favor or to the relief

       requested in the “WHEREFORE” paragraph following Paragraph 240. The PCH

       Defendants further deny that Aetna is entitled to any relief whatsoever.

                                  TENTH CAUSE OF ACTION

       241.    In response to Paragraph 241 of Aetna’s Amended Complaint, the PCH

Defendants repeat their previous responses to the foregoing paragraphs of the Amended

Complaint as if fully set forth herein.

       242.    In response to Paragraph 242 of Aetna’s Amended Complaint, the PCH

Defendants state that the remaining allegations set forth in Paragraph 242 pertain to entities other

than the PCH Defendants. The PCH Defendants accordingly lack knowledge or information

sufficient to form a belief as to the truth of the allegations and thus deny them. To the extent

they purport to assert facts or claims of liability addressed to the PCH Defendants, the PCH

Defendants deny the allegations.

       243.    In response to Paragraph 243 of Aetna’s Amended Complaint, the PCH

Defendants state that the remaining allegations set forth in Paragraph 243 pertain to entities other

than the PCH Defendants. The PCH Defendants accordingly lack knowledge or information

sufficient to form a belief as to the truth of the allegations and thus deny them. To the extent




ANSWER OF PCH DEFENDANTS                                                                    PAGE 54
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 55 of 62




they purport to assert facts or claims of liability addressed to the PCH Defendants, the PCH

Defendants deny the allegations.

       244.    In response to Paragraph 244 of Aetna’s Amended Complaint, the PCH

Defendants state that the remaining allegations set forth in Paragraph 244 pertain to entities other

than the PCH Defendants. The PCH Defendants accordingly lack knowledge or information

sufficient to form a belief as to the truth of the allegations and thus deny them. To the extent

they purport to assert facts or claims of liability addressed to the PCH Defendants, the PCH

Defendants deny the allegations.

       245.    In response to Paragraph 245 of Aetna’s Amended Complaint, the PCH

Defendants state that the remaining allegations set forth in Paragraph 245 pertain to entities other

than the PCH Defendants. The PCH Defendants accordingly lack knowledge or information

sufficient to form a belief as to the truth of the allegations and thus deny them. To the extent

they purport to assert facts or claims of liability addressed to the PCH Defendants, the PCH

Defendants deny the allegations.

       The allegations contained in the “WHEREFORE” paragraph following Paragraph 245

       pertain to entities other than the PCH Defendants.

                               ELEVENTH CAUSE OF ACTION

       246.    In response to Paragraph 246 of Aetna’s Amended Complaint, the PCH

Defendants repeat their previous responses to the foregoing paragraphs of the Amended

Complaint as if fully set forth herein.

       247.    In response to Paragraph 247 of Aetna’s Amended Complaint, the PCH

Defendants admit that a Reference Laboratory Program was implemented at Newman through

which Newman submitted claims to Aetna for prescribed medically necessary laboratory tests




ANSWER OF PCH DEFENDANTS                                                                    PAGE 55
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 56 of 62




that were performed for Aetna-insured patients. Except as specifically admitted, the PCH

Defendants deny any and all remaining allegations in Paragraph 247.

       248.   In response to Paragraph 248 of Aetna’s Amended Complaint, the PCH

Defendants deny that they have any ongoing conduct or continued involvement with Newman.

       249.   In response to Paragraph 249 of Aetna’s Amended Complaint, the PCH

Defendants deny that the Newman Reference Laboratory Program is still ongoing. The

remaining allegations in Paragraph 249 contain legal conclusions to which no response is

required. To the extent further response is required, the PCH Defendants deny the allegations in

Paragraph 249.

       250.   In response to Paragraph 250 of Aetna’s Amended Complaint, the PCH

Defendants deny that they have any ongoing conduct or continued involvement with Newman.

The remaining the allegations in Paragraph 250 contain legal conclusions to which no response is

required. To the extent further response is required, the PCH Defendants deny the allegations in

Paragraph 250.

       251.   In response to Paragraph 251 of Aetna’s Amended Complaint, the PCH

Defendants answer that Paragraph 251 contains legal conclusions to which no response is

required. To the extent further response is required, the PCH Defendants deny the allegations in

Paragraph 251.

       252.   In response to Paragraph 252 of Aetna’s Amended Complaint, the PCH

Defendants deny that they have any ongoing conduct or continued involvement with Newman.

The remaining allegations in Paragraph 252 contain legal conclusions to which no response is

required. To the extent further response is required, the PCH Defendants deny the allegations in

Paragraph 252.




ANSWER OF PCH DEFENDANTS                                                                   PAGE 56
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 57 of 62




       The PCH Defendants deny that Aetna is entitled to judgment in its favor or to the relief

       requested in the “WHEREFORE” paragraph following Paragraph 252. The PCH

       Defendants further deny that Aetna is entitled to any relief whatsoever.

                                TWELFTH CAUSE OF ACTION

       253.    In response to Paragraph 253 of Aetna’s Amended Complaint, the PCH

Defendants repeat their previous responses to the foregoing paragraphs of the Amended

Complaint as if fully set forth herein.

       254.    In response to Paragraph 254 of Aetna’s Amended Complaint, the PCH

Defendants answer that the allegations in Paragraph 254 contain legal conclusions to which no

response is required. To the extent further response is required, the PCH Defendants deny the

allegations in Paragraph 254.

       255.    In response to Paragraph 255 of Aetna’s Amended Complaint, the PCH

Defendants answer that the allegation in Paragraph 255 contains legal conclusions to which no

response is required. To the extent further response is required, the PCH Defendants deny the

allegations in Paragraph 255.

       256.    In response to Paragraph 256 of Aetna’s Amended Complaint, the PCH

Defendants answer that the allegation in Paragraph 256 contains legal conclusions to which no

response is required. To the extent further response is required, the PCH Defendants deny the

allegations in Paragraph 256.

       The PCH Defendants deny that Aetna is entitled to judgment in its favor or to the relief

       requested in the “WHEREFORE” paragraph following Paragraph 256. The PCH

       Defendants further deny that Aetna is entitled to any relief whatsoever.




ANSWER OF PCH DEFENDANTS                                                                 PAGE 57
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 58 of 62




                                  AFFIRMATIVE DEFENSES

       The PCH Defendants assert the following affirmative defenses without in any way

alleging they have the burden of proof with respect to any of the defenses or that Aetna is

relieved of its burden to prove each and every element of its claims and damages, if any, to

which it claims it is entitled. The affirmative defenses apply to each and every cause of action

alleged.

FIRST AFFIRMATIVE DEFENSE
       Aetna’s claims are barred in part by lack of standing.

SECOND AFFIRMATIVE DEFENSE
       If Aetna sustained any injuries or losses as alleged in Aetna’s Amended Complaint,

Aetna’s claims are barred in whole or in part because the alleged injuries were caused in whole

or in part by their own contributory or comparative negligence, fault, or want of due care.

THIRD AFFIRMATIVE DEFENSE

       Aetna’s claims are barred, in whole or in part, by the doctrine of set-off.

FOURTH AFFIRMATIVE DEFENSE

       If Aetna sustained any injuries or losses as alleged in Aetna’s Amended Complaint,

Aetna’s claims are barred or reduced in whole or in part by their knowingly, voluntarily, and/or

willfully assuming the risk of any such injuries or losses.

FIFTH AFFIRMATIVE DEFENSE

       Aetna’s claims against the PCH Defendants are barred in whole or in part due to

intervening causes and the conduct of others besides the PCH Defendants.


SIXTH AFFIRMATIVE DEFENSE

       Aetna’s claims are barred in whole or in part by the doctrine of payment.




ANSWER OF PCH DEFENDANTS                                                                      PAGE 58
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 59 of 62




SEVENTH AFFIRMATIVE DEFENSE

      Aetna’s claims are barred, in whole or in part, on the basis of estoppel.

EIGHTH AFFIRMATIVE DEFENSE

       Aetna’s claims are barred, in whole or in part, on the basis of laches.

NINTH AFFIRMATIVE DEFENSE

       Aetna’s claims are barred, in whole or in part, by the doctrine of ratification.

TENTH AFFIRMATIVE DEFENSE

       Aetna’s claims are barred, in whole or in part, by the doctrine of consent.

ELEVENTH AFFIRMATIVE DEFENSE

       Aetna’s claims are barred, in whole or in part, on the basis of unclean hands.

TWELFTH AFFIRMATIVE DEFENSE

       Aetna’s claims are barred, in whole or in part, on the basis of waiver.

THIRTEENTH AFFIRMATIVE DEFENSE
       Aetna’s RICO claims are barred in whole or in part because Aetna fails to satisfy the

elements of its claims.

FOURTEENTH AFFIRMATIVE DEFENSE

       Aetna’s RICO claims are barred in whole or in part because the alleged conduct was

undertaken in good faith.

FIFTEENTH AFFIRMATIVE DEFENSE

       Aetna’s claims are barred in whole or in part by the absence of any specific intent on the

part of the PCH Defendants.

SIXTEENTH AFFIRMATIVE DEFENSE

       Aetna’s claims are barred, in whole or in part, because the PCH Defendant’s conduct was

consistent with reasonable interpretations of the statutes and/or regulations, reasonable


ANSWER OF PCH DEFENDANTS                                                                    PAGE 59
     Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 60 of 62




interpretations of ambiguous statues and/or regulations, or consistent with statutes and/or

regulations whose interpretation is subject to reasonable dispute.

SEVENTEENTH AFFIRMATIVE DEFENSE

       Aetna’s claims are barred, in whole or in part, because the PCH Defendant’s actions with

respect to the allegations were taken in good faith and in accordance with established industry

practice.

EIGHTEENTH AFFIRMATIVE DEFENSE

       Aetna’s claims are barred, in whole or in part, by the doctrine of contract.

NINETEENTH AFFIRMATIVE DEFENSE

       Aetna’s claims are barred, in whole or in part, to the extent that they violate the Due Process

Clauses of the United States or applicable State Constitutions.

TWENTIETH AFFIRMATIVE DEFENSE

       Aetna’s claims are barred, in whole or in part, to the extent that they violate the First

Amendment of the United States or applicable State constitutions.

TWENTY-FIRST AFFIRMATIVE DEFENSE

       Aetna’s claims for damages are barred, in whole or in part, because Aetna failed to

mitigate its damages and that failure should proportionately reduce the recovery and the

allocation of fault, if any exists, attributable to the PCH Defendants.

TWENTY-SECOND AFFIRMATIVE DEFENSE

       To the extent Aetna seeks equitable relief against the PCH Defendants, it is not entitled to

that relief because there is an adequate remedy at law.

TWENTY-THIRD AFFIRMATIVE DEFENSE
       To the extent Aetna seeks punitive, exemplary, treble, or aggravated damages or

disgorgement (“punitive damages”), Aetna’s claims are barred in whole or in part by the Due

ANSWER OF PCH DEFENDANTS                                                                      PAGE 60
     Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 61 of 62




Process Clause of the Fifth and Fourteenth Amendments of the United States Constitution; the

Excessive Fines Clause of the Eighth Amendment of the United States Constitution; similar

provisions in the applicable state constitutions; and/or the common law and public policy.

TWENTY-FOURTH AFFIRMATIVE DEFENSE

        In as much as Aetna’s Amended Complaint does not describe the alleged underlying

claims with sufficient particularity to enable the PCH Defendants to determine all of their legal,

contractual, and equitable rights, the PCH Defendants reserve the right to amend and/or

supplement the averments of its Answer to assert any pertinent defenses ascertained through

further investigation and discovery.

                                        JURY DEMAND

        The PCH Defendants demand a trial by jury by the maximum number of jurors permitted

by law as to all issues so triable.

                                            PRAYER

WHEREFORE, the PCH Defendants pray as follows:

    1. That this action be dismissed and that Plaintiffs take nothing by their claims;

    2. That the PCH Defendants be awarded their costs of suit and attorneys’ fees incurred; and

    3. For such other and further relief as the Court may deem just and proper.




ANSWER OF PCH DEFENDANTS                                                                   PAGE 61
    Case 5:18-cv-00323-OLG-HJB Document 189 Filed 05/13/19 Page 62 of 62




 May 13, 2019                                   Respectfully submitted,

                                                /s/ Derick J. Rodgers
                                                Ricardo G. Cedillo (State Bar No. 04043600)
                                                Derick J. Rodgers (State Bar No. 24002857)
                                                DAVIS, CEDILLO & MENDOZA, INC.
                                                755 E. Mulberry Avenue, Ste. 500
                                                San Antonio, Texas 78212
                                                Phone: (210) 822-6666
                                                Email: rcedillo@lawdcm.com
                                                        drodgers@lawdcm.com

                                                Stephen G. Sozio (pro hac vice)
                                                JONES DAY
                                                North Point
                                                901 Lakeside Avenue
                                                Cleveland, OH 44114-1190
                                                Phone: (216) 586-3939
                                                Email: sgsozio@jonesday.com

                                                B. Kurt Copper (pro hac vice)
                                                JONES DAY
                                                325 John H. McConnell Blvd., Suite 600
                                                Columbus, OH 43215
                                                Phone: (614) 469-3939
                                                Email: bkcopper@jonesday.com

                                                Counsel for Defendants The People’s Choice
                                                Hospital, LLC, PCH Management Newman,
                                                LLC, PCH Lab Services, LLC, David Wanger,
                                                and Seth Guterman


                              CERTIFICATE OF SERVICE

       I hereby certify that I have served a true and correct copy of the foregoing upon each

attorney of record via ECF on May 13, 2019.


                                                /s/ Derick J. Rodgers
                                                Derick J. Rodgers




ANSWER OF PCH DEFENDANTS                                                             PAGE 62
